Case 3:20-cr-00088-TSL-FKB Document 3-1 Filed 07/14/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL NO. 4A (C Kb- Cwk- tke

MARK ANTHONY COLEMAN

NOTICE OF MAXIMUM PENALTY

Count 1: Attempted Coercion and Enticement
Title 18, United States Code, Section 2422(b)

¢ Not less than 10 years or for life of imprisonment
¢ Not more than a $250,000 fine

* Not less than 5 years to life of supervised release
¢ $100 special assessment

Count 2: Destruction, Alteration, or Falsification of Records in Federal Investigations
Title 18, United States Code, Section 1519

« Not more than 20 years

¢ Not more than a $250,000 fine

* Not less than 5 years of supervised release
¢ $100 special assessment
